PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Hazime et al.
Application No. 15/433,802
Filed: 15 Feb 2017
For: System, Method, and Apparatus for Assessing and Managing Workforce Performance
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 21, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of March 12, 2021, which set a shortened statutory period for reply of three months.  No extension of time under 37 CFR 1.136(a) was filed.  Accordingly, the application became abandoned on June 15, 2021.  A Notice of Abandonment was mailed on October 7, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment and Response, Request for Continued Examination (RCE) and fee of $1000.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Omid E. Khalifeh appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

This application is being referred to the Technology Center Group Art Unit 3624 for appropriate action in the normal course of business on the reply received December 21, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET